DETAILED ACTION
	This is a non-final Office action in response to communications received on 08/17/2020.  Claims 1-3 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 08/17/2020 are acknowledged.

Information Disclosure Statement
No information disclosure statement has been filed. 

Claim Rejections – 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0206260 A1 (hereinafter, "Khoryaev").

The instant application is directed to a system and method of sidelink communication between nodes including resource selection, congestion control, and/or resource signaling, and is represented in Figure 1 of the application reproduced below:


    PNG
    media_image1.png
    442
    668
    media_image1.png
    Greyscale


The primary reference of Khoryaev is directed to a method and system for mapping a per-packet application layer priority to a transmission priority in the physical layer and prioritizing access to a wireless resource pool depending upon the transmission priority, and representative Fig. 1 and Fig. 7 are reproduced on the following page:

    PNG
    media_image2.png
    577
    402
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    586
    463
    media_image3.png
    Greyscale


As to claim 1:
	Khoryaev teaches the limitations of claim 1, as follows:
1. A method of a user equipment for sidelink communication, the method comprising: 

selecting resources for transmissions on a sidelink channel based on respective priorities of the transmissions (Khoryaev, Fig. 1 and paragraph [0034] depict/teach UEs (e.g., UE 136 and 138) in a D2D cluster performing "mode 2" or "autonomous" sidelink transmission, in which the UEs perform selection of transmission resource for both PSCCH and PSSCH, while Khoryaev, paragraph [0048] teaches that in a non-limiting example, there is a plurality of transmission resource pools, each pool having a respective list of priorities associated with it, i.e., a given priority value is mapped to one or more different resource pools); and 
encoding a sidelink control information (SCI) for transmission, the SCI including an indication of the selected resources and/or the respective priorities (Khoryaev, Fig. 4 and paragraph [0049] depict/teach that in a non-limiting example of a particular mode of sidelink communication (e.g., mode 2 D2D communications) there are eight PSCCH resource pools for SL control linked with eight PSSCH pools for SL data, with a list of transmission and/or per-packet priorities associated with each resource pool that are provided in a SIB, the priorities list being provided in an SCI message (such as SCI format 0), with a per-packet priority of an application layer being mapped to a transmission priority of a physical layer).  



As to claim 3:
	Khoryaev teaches the limitations of claim 1, and also teaches the limitations of claim 3, as follows:
3. The method of claim 1, wherein the SCI includes a priority field to indicate resource preemption (Khoryaev, paragraph [0117] teaches that in a non-limiting example, a D2D transmitter of a plurality of UEs signal to other proximate UEs their own transmission priority level, with each UE monitoring an amount of active D2D transmitters, priority levels and the amount of traffic by receiving the sidelink control information (SCI) sent on PSCCH (in other words, priority level is a field in SCI control information), and performing a monitoring/sensing based preemption procedure, whereby UEs with the lower priority traffic/packet suspend their transmissions in order to enable preemption for higher priority traffic).

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2018/0206260 A1 (hereinafter, "Khoryaev") in view of Pub. No. WO 2018/064131 A1 (hereinafter, "Chervyakov").

As to claim 2:
	Khoryaev teaches the limitations of claim 1, but does not directly disclose the limitations of claim 2. However, Chervyakov, in the same field of endeavor as Khoryaev, discloses the remaining limitations of claim 2, as follows:

2. The method of claim 1, further comprising performing congestion control on the sidelink channel (Chervyakov, paragraph [0080] discloses that communication devices (e.g., vehicle UEs or UEs, in general) establish congestion control in a V2V (i.e., sidelink based communication) system by performing congestion measurements and using the measurements to establish congestion control through adjustment of particular transmit parameters such as a maximum number of transmission time intervals (TTIs) (retransmissions) used per transport block (TB), a maximum number of sub-channels that can be utilized per TB transmission, a range of effective code rates per TB transmission, a minimum inter-TB transmission interval, etc.)
Chervyakov is combinable with Khoryaev because both belong to the same field of endeavor of providing means of enhancing the sidelink communication of a UE with other devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of mapping a per-packet application layer priority to a transmission priority in the physical layer and prioritizing access to a wireless resource pool depending upon the transmission priority as disclosed by Khoryaev to include the method for taking congestion measurements and using the measurements to establish congestion control in sidelink communications as disclosed by Chervyakov in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose email address is biswajit.ghose1@uspto.gov, and telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412